Exhibit 21.1 Subsidiaries of J.Crew Group, Inc. Name of Subsidiary Jurisdiction of Incorporation Name under which Subsidiary Does Business J.Crew Operating Corp. Delaware J.Crew Operating Corp. J.Crew Inc. Delaware J.Crew Inc. Grace Holmes, Inc. Delaware J.Crew Retail Stores H.F.D. No.55, Inc. Delaware J.Crew Factory Stores Madewell, Inc. Delaware Madewell Retail Stores J.Crew Virginia, Inc. Virginia J.Crew Virginia, Inc. J.Crew International, Inc. Delaware J.Crew International, Inc. J.Crew Canada Inc. Ontario, Canada J.Crew Canada Inc. J.Crew France SAS France J.Crew France SAS J.Crew U.K. Limited United Kingdom J.Crew U.K. Limited J.Crew Japan, Ltd. Japan J.Crew Japan, Ltd. J.Crew Global Holdings A, LLC Delaware J.Crew Global Holdings A, LLC J.Crew Global Holdings Bermuda LP Bermuda J.Crew Global Holdings Bermuda LP J.Crew Global Holdings B, LLC Delaware J.Crew Global Holdings B, LLC J.Crew Netherlands C.V. Netherlands J.Crew Netherlands C.V. J.Crew Hong Kong Services, Limited Hong Kong J.Crew Hong Kong Services, Limited J.Crew Hong Kong Limited Hong Kong J.Crew Hong Kong Limited J.Crew Asia Limited Hong Kong J.Crew Asia Limited J.Crew Hong Kong Intermediate, Ltd. Hong Kong J.Crew Hong Kong Intermediate, Ltd. J.Crew Apparel Trading (Shenzhen) Company Limited China J.Crew Apparel Trading (Shenzhen) Company Limited J.Crew Commercial Trading (Shanghai) Company Limited China J.Crew Commercial Trading (Shanghai) Company Limited J.Crew Netherlands Coöperatief U.A. Netherlands J.Crew Netherlands Coöperatief U.A. J.Crew NL B.V. Netherlands J.Crew NL B.V.
